Citation Nr: 0106834	
Decision Date: 03/08/01    Archive Date: 03/16/01

DOCKET NO.  95-16 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back injury.

2.  Entitlement to service connection for seborrheic 
dermatitis, including as a result of undiagnosed illness.

3.  Entitlement to service connection for chronic fatigue 
syndrome, including as a result of undiagnosed illness.

4.  Entitlement to service connection for peptic ulcer 
disease, including as a result of undiagnosed illness.

5.  Entitlement to service connection for labyrinthitis.

6.  Entitlement to service connection for leishmaniasis.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from February 1987 to July 
1991.  This appeal arises from a June 1994 rating decision of 
the Department of Veterans Affairs (VA), St. Petersburg, 
Florida, regional office (RO).  

The issues pertaining to the veteran's claims for service 
connection, which are to be considered on the merits, will be 
addressed in the remand portion of this document.


FINDINGS OF FACT

1.  The RO, by a rating decision dated in November 1991, 
denied the veteran's claim for service connection for a low 
back injury; the basis for that decision was that there was 
no medical evidence of a low back injury during service; 
after notification, the veteran did not file a notice of 
disagreement and the decision became final.

2.  The evidence added to the record since the RO's November 
1991 rating decision is either cumulative in nature or not 
material in that it does not demonstrate that the veteran 
suffered a low back injury during service or that his current 
low back pathology is related to his period of service.


CONCLUSION OF LAW

The RO's November 1991 rating decision is final; new and 
material evidence has not been submitted, and the veteran's 
claim for service connection for a low back injury has not 
been reopened.  38 U.S.C.A. §§ 1110, 5108, 7105 (West 1991); 
38 C.F.R. § 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The RO, by a rating decision dated in November 1991, denied 
the veteran's claim for service connection for a low back 
injury.  The basis for that decision was that there was no 
medical evidence of a low back injury during service.  After 
notification, the veteran did not file a notice of 
disagreement and the decision became final.  It may be 
reopened only by submission of new and material evidence.  
38 U.S.C.A. §§ 5108, 7105 (West 1991).  

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000); 
See Hodge v. West, 155 F.3rd 1356 (Fed. Cir. 1998).  

For service connection to be granted, the law requires that 
there be a disability and the disability result from disease 
or injury incurred in or aggravated by service.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303 (2000).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2000).  

At the time of the November 1991 rating decision, the 
evidence showed no complaints or findings of a low back 
injury in the veteran's service medical records.  The 
veteran's claim, received in October 1991, noted intensive 
lower back pain beginning in August 1991, and the veteran 
reported on VA examination in October 1991 that he had first 
experienced acute back pain and spasms several weeks after 
his discharge from service.  At the October 1991 examination, 
X-rays were normal, and MRI showed some minimal disc bulge 
and facet hypertrophy with slight asymmetry and narrowing of 
the right neural foramina at L4-5.  There was no definite 
herniated nucleus pulposus and no significant spinal stenosis 
noted.  The impression of the examiner was "lumbosacral 
strain.  Temporally, this is difficult to relate to his 
service record."  Based upon this evidence, the RO concluded 
that the record did not show that the veteran's low back 
disability was related to service.  

Relevant, non-duplicative evidence received since November 
1991 includes a VA hospitalization report dated in January 
and February 1994 that shows a diagnosis of lumbar disc 
disease; a private neurologic report dated in October 1993 
which noted a history of mild to moderate nonradiating back 
pain beginning in August 1991, with a current diagnosis of 
lumbar strain; and an August 1996 VA examination report that 
showed a diagnosis of lumbar myofascial pain syndrome, with 
normal X-ray findings.  Thus, the medical evidence added to 
the record since November 1991 provides no objective basis to 
demonstrate that the veteran's current low back pathology 
began during or is related to his period of service.  As such 
it does not constitute new and material evidence.  

The veteran, in his testimony at a hearing at the RO in 
August 1995, stated that he had not been treated for back 
problems during service, but that he had "back issues" 
during that time related to hard landings in aircraft.  He 
noted that his back "went out" sometime after his discharge 
from service.  The veteran's statement is essentially 
cumulative of evidence of record at the time of the November 
1991 rating decision.  As such, it is not both new and 
material.  

While the veteran has submitted various items of evidence 
since the November 1991 rating decision, not every piece of 
evidence, even if relevant and probative, will justify the 
reopening of a case based on new and material evidence.  The 
evidence submitted must be so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Such evidence has not been submitted in this case; the 
evidence added to the record since November 1991 simply does 
not demonstrate that the veteran's low back pathology began 
during or is related to his period of service.

VA may be obligated under the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 (2000) 
(to be codified as amended at 38 U.S.C. § 5103) to make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate his claim.  The Board finds that 
that obligation was fulfilled in this case.  The veteran has 
been provided with medical examinations, and relevant private 
and VA records have been obtained.  The RO has furnished the 
veteran the law and regulations regarding what constitutes 
new and material evidence and he has been advised as to the 
basis upon which the claim was previously denied, or the 
specific matter under consideration.  The evidence received, 
as summarized above, has not proven to be material to reopen 
the veteran's claim.


ORDER

New and material evidence not having been submitted to reopen 
the veteran's claim for service connection for a low back 
injury, that benefit is denied.


REMAND

The veteran contends that he has labyrinthitis and 
leishmaniasis as a result of service.  The service medical 
records show treatment in October 1987 for an infected right 
tympanic membrane with mild swelling and infected ear canal.  
VA hospitalization in January and February 1994 resulted in a 
diagnosis of right labyrinthitis, and blood testing showed 
low titer positive Leishmania including Leishmania donovani, 
Leishmania mexicana, Leishmania tropicalis, and Leishmania 
braziliensis.  The Board is of the opinion that veteran 
should be examined by VA physicians to determine whether any 
current labyrinthitis is related to the inservice infected 
right tympanic membrane with mild swelling and infected ear 
canal, and to ascertain whether in fact a diagnosis of 
Leishmaniasis is appropriate.

Additionally, the veteran has contended that his disabilities 
currently characterized as chronic fatigue syndrome, peptic 
ulcer disease, and seborrheic dermatitis, may be the result 
of undiagnosed illness.  While the RO has apparently 
considered these disabilities on both a direct basis and as a 
result of undiagnosed illness, the veteran and his 
representative have not been provided with the laws and 
regulations pertaining to Gulf War undiagnosed illnesses, 
particularly 38 C.F.R. § 3.317 (2000).  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107).  In addition, because the VA 
regional office (RO) has not yet considered whether any 
additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

Accordingly, this case is REMANDED for the following:

1.  The RO should schedule  the veteran 
for examinations by appropriate VA 
physicians to determine whether any 
current labyrinthitis is related to the 
inservice infected right tympanic membrane 
with mild swelling and infected ear canal, 
and to ascertain whether in fact a 
diagnosis of leishmaniasis is in order.  
All necessary tests should be conducted.  
If leishmaniasis is diagnosed, the 
examiner should provide an opinion as to 
the likely onset of that condition, and 
whether or not it is likely that it is 
related to the veteran's service in the 
Persian Gulf War.  The claims folder, 
including the medical evidence summarized 
above, must be reviewed by the examiners 
in conjunction with the examinations.  The 
examiners must include complete rationale 
for any conclusions.

2.  If deemed necessary under the 
provisions of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, the veteran should be scheduled for 
a VA general medical examination to 
determine the nature and extent of any 
symptoms of chronic fatigue syndrome, 
peptic ulcer disease, and seborrheic 
dermatitis and to obtain an opinion as to 
the etiology of any such disorders found.  
All indicated studies should be performed 
and all clinical findings reported in 
detail.  The examiner should review the 
historical records and the provisions of 
38 C.F.R. § 3.317 (2000), and express an 
opinion as to the etiology of any chronic 
fatigue syndrome, peptic ulcer disease, 
and seborrheic dermatitis, including 
whether or not the veteran has any signs 
and symptoms of illness attributable to 
service in the Persian Gulf War.  The 
physician should support his opinion by 
discussing medical principles as applied 
to specific medical evidence in this 
case, including whether it is at least as 
likely as not that any current disorder 
is due to illness resulting from service 
during the Persian Gulf War.  In order to 
assist the physician in providing the 
requested information, the claims folder 
and a copy of the provisions of 38 C.F.R. 
§ 3.317 should be made available to the 
examiner and reviewed prior to the 
examination.

3.  In any event, the RO must review the 
claims file and ensure that all 
notification and development action 
required by the VCAA is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal, 
specifically the provisions of 38 C.F.R. 
§ 3.317 (2000).  An appropriate period of 
time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 



